Citation Nr: 0417436	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased initial rating for the 
service-connected chronic synovitis with degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

2. Entitlement to an increased initial rating for the 
service-connected tinea versicolor, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1996 to 
October 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the RO that 
granted service connection for the residual of an injury 
manifested by chronic synovitis of the right knee with 
degenerative joint disease, rated as 10 percent disabling, 
and for tinea versicolor, rated at a noncompensable level.  

In a rating decision of December 1999, the RO assigned an 
increased rating of 10 percent for the service-connected 
tinea versicolor, effective on March 15, 1997.  

The matter of an increased rating for the service-connected 
right knee disability is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  


FINDING OF FACT

The service-connected tinea versicolor is shown to be 
productive of a disability picture that more nearly 
approximates that of exudation and exfoliation involving 
extensive area measuring up to 20 percent of total body area 
and requiring systemic oral treatment of more than six weeks 
since the time of service.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
rating for the service-connected tinea versicolor are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R §§ 4.7, 
4, 118 including Diagnostic Code 7813-7806 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (2002).

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions detailing the scope of notice 
to which those claiming VA benefits are entitled.  
38 U.S.C.A. § 5103 (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim for increase for the 
service-connected tinea versicolor.  The Board is unaware of, 
and the veteran has not identified, any additional evidence 
which is necessary to make an informed decision on this 
issue.  Thus, the Board believes that all relevant evidence 
which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf.  Further, by the October 1998 Statement of the 
Case and the March 2004 Supplemental Statement of the Case 
and the letters in April 2001 and January 2004, she and her 
representative have been notified of the evidence needed to 
establish the benefit sought and advised regarding her and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has also been afforded several examinations by VA 
for the purpose of evaluating the severity of the service-
connected skin disability in light of the two versions of the 
rating criteria for the period in question.  Consequently, 
the Board concludes that VA's statutory duty to assist the 
veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, given the favorable action taken 
hereinbelow, the notice, assistance, and other requirements 
of VCAA, and any further action would only serve to burden VA 
with no foreseeable benefits flowing to the appellant.  

Analysis

At the time of the initial VA examination in October 1999, 
the veteran reported having a rash on his back and feet.  The 
examiner noted that his back, chest, neck and posterior 
shoulder were covered with multiple white scaly patches.  The 
diagnoses were those of tinea versicolor and tinea pedis.  

When examined by VA in April 2001, the veteran complained of 
having a scaly reruption on his neck since 1997.  The 
examiner notes thin hyperpigmented scaly plaques on the 
lateral aspect of the neck and multiple hyperpigmented 
papules on the back.  The diagnosis was that of tinea 
versicolor.  

The most recent VA examination in February 2004 reported that 
the veteran had complaints of having had eruptions on his 
chest, neck and back since 1997.  The veteran reported that 
the manifestation tended to wax and wane over the years.  
They were worse in the winter.  He reported having multiple 
courses of topical creams and oral antifungals in the past.  
In the past 12 months, he had had two courses with oral 
treatment.  

The examiner noted that he had hyperpigmented patches without 
scale on the neck, upper back and chest.  These were noted to 
involve 1 to 5 percent of the exposed body area and 10 to 20 
percent of the total body surface.  There was primarily a 
discoloration at these affected sites.  The impression was 
that of tinea versicolor that has been treated and has left 
post inflammatory hyperpigmentation or dyschromia.  

Based on its review of the examination findings since the 
time of service, the Board finds that the service-connected 
tinea versicolor is shown to be productive of a disability 
picture that more nearly approximates that of exudation and 
exfoliation with extensive lesions under the older version of 
the rating criteria.  

In addition, the most recent examination reported findings 
that are shown to be more nearly consistent with involvement 
of 20 percent of the total body surface and the use of oral 
corticosteroids for a period of more than six weeks under the 
provisions of the newer version of the criteria for rating 
skin disability.  

Accordingly, the Board finds that an increase initial rating 
of 30 percent for the service-connected tinea versicolor is 
for application in this case.  

Absent findings of ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or exception 
repugnance, a higher rating under the older rating criteria 
is not warranted.  

In addition, it is not shown that the service-connected tinea 
versicolor involves more than 40 percent of the body surface 
or requires the near-constant use of systemic therapy so as 
to warrant a higher rating under the newer rating criteria.  


ORDER

An increased initial rating of 30 percent for the service-
connected tinea versicolor is granted, subject to the 
regulation governing the payment of VA monetary benefits.  



REMAND

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the instant case, the Board believes that the most recent 
VA examination of record, which was conducted in February 
2004, did not adequately address the degree of functional 
loss experienced by the veteran in his chronic synovitis with 
degenerative joint disease of the right knee due to pain or 
other symptoms.  

Given the veteran's assertion in this case, the RO also 
should address whether a rating higher than 10 percent on the 
basis of pain, weakness, fatigability, incoordination or pain 
of movement of a joint is warranted.  In addition, the Board 
concludes that another VA examination is warranted to resolve 
this question.  

While this case is in remand status, the veteran's most 
recent VA treatment records should be obtained and associated 
with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for his chronic 
synovitis with degenerative joint disease 
of the right knee, and/or his tinea 
condition.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination to determine the current 
severity of his service-connected chronic 
synovitis with degenerative joint disease 
of the right knee.  The claims folder 
must be provided to the examiner for 
review.  The examiner should be asked to 
include x-ray studies and to provide 
complete observations of the ranges of 
motion of the right knee.  All findings 
should be reported in detail.  The 
examination report should include 
specific responses to the following 
medical questions:  What are the ranges 
of motion of the veteran's right knee?  
Does the veteran's knee exhibit weekend 
movement, excess fatigability, 
incoordination or pain on use 
attributable to the service-connected 
disability (if feasible these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?  
Does pain significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time (these determinations 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?  

3.  Following completion of the requested 
development, the RO should adjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



